Title: Charles Willson Peale to Thomas Jefferson, 9 August 1816
From: Peale, Charles Willson
To: Jefferson, Thomas


          
            Dear Sir
            Belfield Augt 9th 1816.
          
          some time past I thought that I had found a young man in the Watch making line, that would have gone to settle as you proposed, but I have since heard that he has gone towards Bethlehem—and I have requested several Watch makers in the City to make inquiries for me by which means I shall have a chance of hearing if any young Man can be found suitable to recommend to your
			 notice, I have required that he must have a good character, & perfectly Sober—
          as often as I visit the City will I attend to this Business—and having resumed my Pencil my visits to the City in future will be frequent—At present I have been much perplexed to know what ought to be done with the Museum—Since the Corporation have purchased the State-house, a Committee from the Councils have requird of me a rent of 1600$ Pr Anm insure the Building &c &c which I consider, if the report is adopted by the Councils, as a total expultion of the Museum, I now think it a fortunate circumstance, as had they only required a small rent, I might have gone on neglectful of futurity—and if droped into my grave the Museum would most assuredly be divided by my Children in one year after my decease, and thus totally lost—Being alarmed at such an exhorbatant rent, I hastily drew up an address to the Corporation & other Citizens which I delivered the 18th Ult asking advice & aid to obtain a permanant foundation—In consequence a number of Gentlemen, have drawn up a Memorial & are getting the Signatures of many respectable Citizens—what will be the result I cannot yet divine—The Corporation have very limited powers, and they are very much in debt—I would much like to get less than the Value of the Museum according to the Annual income by Visitations—rather than undertake to have a Building made for its reception even should rich men lend me Money at a small Interest—I am now too old to expect to get through with any expensive undertaking—and it will be grevious to me to think of leaving my family of Numerous Children &c in imbarrassed Circumstances.
          I will enclose my address, which now in is in the press—It is a subject that I might have made much more interresting, if I had taken more time to have digested the subjects—but I was alarmed under the impression that the Councils would meet speedily—and however imperfetct it might be, yet it might give  Idea’s to some men who perhaps had never thought on such subjects—
          I have thought a great deal on the follies of my life—how much time I have consumed in mechanic labours—how much better it would have been for me to have choosen my  other imployment than indulged my fancies in making various Machines, and doing work that I had not been accustomed to do. even at this moment I have to exert my resolutions to withstand temtations to oblige friends who ask my aid, or resist the impulse of doing whatever I want done—Within a short time I have studied effects I have seen in Landscapes which I had not noticed before, therefore in that line as well as in Portraits I conceive I can make considerable improvements on my former practice—I have weighed the consequences of certain modes of execution with Colours—by judging of the consequences of not only the use of certain colours, but also the quantity of oils, or varnishes imployed to produce certain effects. an earlier turn of the mind to these studies might have enabled me to produce works of some importance—but at my time of life I cannot promise myself a continuance of good Eye sight, even should my days be lenthened.
          However I have this satisfaction in view, that if I can produce some good Paintings imbracing such effects as may merrit admiration, that I may shew to those practicing the art, such rules as may to them be advantagous.
          I have heard that wheat this year weighs 67 ℔ ⅌ B:, equal it is said to English wheat. I dont know why our wheat should not always be equally good—unless the heat of our Summers are generally too hot, and therefore too much hastens the harvest before it get a full growth of Grain. I have found that the Hessian Fly has very much injured wheat that was early sown—I have had this verified.
          
          13th I find that much is said, both pro- & con, on the subject of my proposal to vest the corporation with a control on the Museum—and I very much suspect that some members composing that Body are taking this method to sound the disposition of the Citizens towards this institution—I do not intend to make any reply to any thing published—The corporation last week had a meeting, which I had no Notice of, or I would most certainly have sent them some proposals of what I supposed might put the business in train—Their committee made no report about my rent—This helps to confirm my oppinion that they want time to feel the pulse of the People—for I find that some of the pieces published has made some of them sore—But the committee can only be blamed for a want of Liberality—At this season of the Year it is difficult to form a quoram in any public Body—besides short Evenings do not admit of much business being done—My present Idea is, that if they demand any considerable sum as rent—that I shall most certainly make some efforts, either to sell the Museum in some manner, or get it remooved elswere. If you have any Idea’s of what may be done, you will very much oblige me with your advice. There is no part of the Museum but can receive additions & great improvements, without very considerable expence—except of labour & time, and I am still zealous for its increase—The preserved subjects are generally as perfect as they were when first put into the Museum—Our mode of preservation in practice is easey, but where so many departments of Animals are imbraced, all cannot be brought to imbrace every spieces, but by a long course of exertions with very favorable circumstances—a certain sum to be paid for admission—, not exceeding the average price of a ℔ of Butter—given to those who superintend a Museum will secure their attention to preserve it in the best order for use or amusement—I need not say any thing more on this subject, as the Address notices these views—
          I expect that Mr Patterson has given you every thing particular respecting the Gas-lights at the Museum, as some short time past he was making particular inquiries of my Son Rubens on the expences &c attending the process &c—My Son Rembrandt ingaged in the plan of lighting the Streets of Baltimore is progressing fast with that work—The pipes, making of Copper to be screwed togather as in the mode practiced in the fire-hose—and the branch pipes also to be screwed on—They will begin to
			 lay them down as soon as a roof is put on the Building now erecting for the Furnaces & Gazometers—The manner in which Rembrandt has contrived his retorts appears to me well adapted to save trouble, in the replaced replacing those that are burnt out—It is simply a pot with a flange round the top thus:  to which is screwed a copper lid with the Tubes, hard soldered on it—To give you a better
			 Idea of the apparatus I will make a sketch on the other side. 
          a. The funnel to receive the Pitch—
          b The Cock to let it down
          c a hollowed plate to catch any of the droping of pitch & oil, to prevent its falling on the lid of the pot, where it would flame.
          d. the tube coming to the center of the pot within 4 Inches of the bottom. e. The Tube 4 Inches diameter to carry the Gas to the Gazometer—f & g. flanges screwed togather by small hand vices, so that the pieces of joint (h) may be easily taken off in order to clean out the joint (e) when necessary, and making it more convenient to remoove the whole cover of the pot, to take out the coke, or rather charcoal,   The bo Whole body of the pot is supported by the flanges—and the coal is thrown in by remooving an Iron plate level with the top of the pot—The grate at the bottom is not small nor but a little distance from the bottom of the pot—There are 3 flues near to the top of the pot with a damper, connected into one flue going to the Chimney.   Should you desire any further explanation I may give it in my next letter. I have given this to shew how easey it is to supply the place of a retort burned out.
          
            with my best wishes for your health—I am ever yours
            C W Peale
          
        